UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6988


In re: RANDELL COY TROUTMAN,

                    Petitioner.



                         On Petition for Writ of Habeas Corpus.


Submitted: February 19, 2020                                      Decided: March 3, 2020


Before DIAZ, RICHARDSON, and RUSHING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Randell Coy Troutman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randell Coy Troutman filed a petition for an original writ of habeas corpus

challenging his drug trafficking and firearm convictions and 360-month sentence imposed

in the United States District Court for the Northern District of Ohio. This court ordinarily

declines to entertain original habeas corpus petitions under 28 U.S.C. § 2241 (2018), and

this case provides no reason to depart from the general rule. Moreover, we find that the

interest of justice would not be served by transferring the case to a district court. See 28

U.S.C. § 1631 (2018). Accordingly, we deny Troutman’s motion for leave to proceed in

forma pauperis and dismiss the petition. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                   PETITION DISMISSED




                                             2